IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: PROMULGATION OF                    : No. 448
CONSUMER PRICE INDEX PURSUANT             : Judicial Administration Docket
TO 42 Pa.C.S. §§ 1725.1(f) and 3571(c)(4) :


                                       ORDER


PER CURIAM


      AND NOW, this 18th day of September, 2015, IT IS ORDERED pursuant to

Article V, Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the

Judicial Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is

authorized to obtain and publish in the Pennsylvania Bulletin the percentage increase in

the Consumer Price Index for calendar year 2014 as required by Act 96 of 2010, 42

Pa.C.S. §§ 1725.1(f) and 3571(c)(4) (as amended).